PER CURIAM
Petitioner was placed in segregation on May 24,1983, pending a disciplinary hearing. Later, on an unrelated charge, he received a sanction of two years in segregation. Still later, he received six months in segregation on another disciplinary rule violation to run consecutive to the two-year sanction. He seeks review of the later sanction, apparently contending that he should have been given credit for the time he had served in segregation pending a disciplinary hearing.
The state concedes that under OAR 291-105-051(F) the hearings officer, in recommending a sanction, should give credit for time served and that, in this case, petitioner should have been given one additional day’s credit.
Remanded with instructions to credit petitioner with time in segregation, beginning May 24,1983.